      3:20-cv-03207-MGL        Date Filed 07/23/21      Entry Number 15        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

TIMOTHY JORDAN,                                 §
              Plaintiff,                        §
                                                §
vs.                                             §     Civil Action No. 3:20-03207-MGL
                                                §
SOUTH CAROLINA DEPARTMENT OF                    §
EMPLOYMENT AND WORKFORCE,                       §
              Defendant.                        §
                                                §

      AMENDED ORDER ADOPTING THE REPORT AND RECOMMENDATION
       AND DISMISSING PLANTIFF’S COMPLAINT WITHOUT PREJUDICE
            AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Timothy Jordan (Jordan), proceeding pro se, filed this action against the South

Carolina Department of Employment and Workforce. The matter is before the Court for review

of the Report and Recommendation (Report) of the United States Magistrate Judge suggesting

Jordan’s complaint be dismissed without prejudice and without issuance and service of process.

The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the

District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or
      3:20-cv-03207-MGL        Date Filed 07/23/21      Entry Number 15       Page 2 of 3




recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on October 29, 2020. The Clerk of Court docketed

Jordan’s objections to the Report on November 12, 2020. The Court has reviewed the objections,

but holds them to be without merit. It will therefore enter judgment accordingly.

       Here, Jordan has wholly failed to bring any specific objections to the Report. Instead, he

merely makes arguments the Magistrate Judge has already considered and rejected. Inasmuch as

the Court agrees with the Magistrate Judge’s treatment of those issues, it need not repeat the

discussion here. Consequently, because Jordan neglects to make any specific objections, and the

Court has found no clear error, it need not make a de novo review of the record before overruling

Jordan’s objections and accepting the Magistrate Judge’s recommendation.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Jordan’s objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Jordan’s complaint is DISMISSED WITHOUT

PREJUDICE and WITHOUT ISSUANCE AND SERVICE OF PROCESS.




                                                2
      3:20-cv-03207-MGL         Date Filed 07/23/21      Entry Number 15        Page 3 of 3




       IT IS SO ORDERED.

       Signed this 23rd day of July 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
